DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claim s 17-29 and species of polyamide, laser direct structuring additive of claim 26 in the reply filed on 1/11/2022 is acknowledged.  
Claims 24-25, 27-28, 30-36 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/11/2022.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 19-20, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yung et al (US 2013/0106659).
Yung teaches a composition comprising 55.5 wt% of a thermoplastic polyester resin, 20 wt% of a glass fiber, 6 wt% of laser direct structuring additive Shepherd 1GM, 2.5 wt% of graphite (example 9). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yung et al (US 2013/0106659).
Claim 21: Yung teaches a composition comprising 20-80 wt% of a thermoplastic polymer, 0.1-30 wt% of a laser direct additive, 0.1-5 wt% of graphite and 5-50 wt% of a fibrous filler [0041, claims]. Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Claim 29: Yung teaches carbon particles can be graphite or carbon black [0041]. Yung does not require the carbon black has to be present in the composition. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to recognize a composition wherein the carbon black is less than 10wt% of the graphite.
Claim 17, 19-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoppelmann et al (US 2014/0066560).
Stoppelmann teaches a composition comprising 20-88 wt% of a polyamide thermoplastic material, 10-60 wt% of fiber fillers including 10-60wt% glass fiber and 0-20 wt% of graphite fiber, 2-10 wt% of laser direct additive (abstract, 0029). Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The diamine of the polyamide can be m-xylylenediamine (MXD) or p-xylylenediamine (PXD) [0052-0076]. 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yung et al (US 2013/0106659) in view of Morimoto et al (JP2015134903).
Yung teaches the limitation of claim 17, as discussed above. Yung further teaches the LDS can be copper chromium oxide.
Yung does not teach the LDS contains antimony and tin.
However, Morimoto discloses a similar composition and application, and teaches the LDS can be copper chromium oxide or tin antimony oxide [0019-0023]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize LDS containing tin antimony oxide because it is recognized in the art that such a LDS is suitable for the composition and application. 
Allowable Subject Matter
Claim 18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763